Citation Nr: 1009881	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  06-14 334A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
neuropsychiatric disorder other than PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The appellant served on active duty from March 1968 to 
January 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision rendered by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has appealed the denial of service connection 
for PTSD.  In various statements, the appellant has reported 
that he served with the U.S.S. Mauna Kea, Auxiliary 
Explosives Unit 22 from March 1970 to January 1972.  He has 
related that the assignment was the transfer of diverse forms 
of munitions between the Naval Weapons Magazine to locations 
throughout South Vietnam and in the Gulf of Tokin, off North 
Vietnam.  The appellant related that he was present during 
many combat situations and that he saw bodies and observed 
body bags.  Particularly, the appellant recalled an event in 
service in which the Mauna Kea steered the wrong course and 
hit an anti-shipping mine resulting in an explosion and fire.  
The appellant related that he believed at that time that he 
was going to die.  

The Board is of the opinion that further development is 
required before the issue on appeal may be decided.  The 
Board recognizes that in a December 2004 statement the 
appellant had previously reported that in 1971, while in the 
Gulf of Tonkin, the Mauna Kea, steered the wrong course and 
hit an anti-shipping mine resulting in an explosion and fire.  
However, the appellant has since provided VA with corrected 
information regarding this event.  In October 2005 and July 
2006, the appellant submitted a stressor statement which 
stated that he served with the U.S.S. Mauna Kea, Auxiliary 
Explosives Unit 22 from March 1970 to January 1972.  He 
further related that in the summer of 1970 the ship steered 
the wrong course through a munitions drop zone and hit anti-
shipping mine which caused a fire and an explosion.  The 
appellant has provided specific information regarding the 
ship, location and a three month time period of the alleged 
event.  No attempt has been made to verify the appellant's 
stressor based on the revised information.  Although in 
December 2007 there was a formal finding that the appellant 
has provided insufficient information to attempt verification 
of his stressors, the Board finds that the appellant's 
reported stressor may be capable of verification based on the 
corrected information provided by the appellant.  As such, 
further development is warranted.  

Regarding the claim of entitlement to service connection for 
an acquired neuropsychiatric disorder other than PTSD, the 
Board notes that post service treatment records reveal a 
diagnosis dysthymia and depressive disorder.  The appellant 
has related that he has a psychiatric disability that is 
attributable to service.  In view of Clemons v. Peake, 23 
Vet. App. 1 (2009), post service treatment records and the 
appellant's post service statements, this issue is on appeal 
and should be adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Based on the details provided by the 
appellant in the record and the 
information categorized in the body of 
this remand, contact U.S. Army and Joint 
Services Records Research Center to 
attempt to verify through unit records the 
stressor events.  

2.  If any claimed stressor is verified, 
the appellant should be afforded a VA 
examination.  The examiner should 
determine the nature and extent of any 
currently demonstrated acquired 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor or stressors that support the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  
Additionally, if any part of this inquiry 
cannot be answered without resorting to 
speculation, the examiner must explain why 
it would be speculative to respond.

3.  Adjudicate the claim of entitlement to 
service connection for an acquired 
neuropsychiatric disorder other than PTSD 
(dysthymic disorder and depressive 
disorder).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
H. N. SCHWARTZ

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


